Citation Nr: 0729477	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-07 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses, incurred on August 29, 2005, for emergency 
medical care at Strong Medical Hospital.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the Fee 
Processing Unit of the Department of Veterans Affairs (VA) 
Medical Center in Canandaigua, New York, denying the 
veteran's claim for the payment of or reimbursement for 
unauthorized medical expenses incurred on August 29, 2005, 
for emergency medical care at Strong Medical Hospital.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the VA Regional Office in 
Buffalo, New York, in June 2006.  A transcript of that 
proceeding is of record.  


FINDING OF FACT

Emergency medical care was received by the veteran at Strong 
Memorial Hospital on August 29, 2005, and all of the 
entitlement criteria set out by 38 C.F.R. § 17.1002 for 
payment for or reimbursement of the costs of such care have 
been satisfied, including the needed certification that the 
veteran was without health insurance coverage.  


CONCLUSION OF LAW

The requirements for entitlement to payment of or 
reimbursement for the costs of emergency medical treatment 
received in a non-VA facility, Strong Memorial Hospital, on 
August 29, 2005, have been met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 17.1000-17.1005 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts.  
However, as the Board herein finds that there is a legal and 
evidentiary basis for the veteran's entitlement to the 
benefit sought by this appeal, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

By his appeal, the veteran seeks payment or reimbursement for 
emergency medical services rendered for a nonservice-
connected disability in a non-VA facility on August 29, 2005.  
Given that treatment for a service-connected disability is 
neither alleged nor shown, appellate consideration is herein 
afforded solely under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1005.  

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(2)  A prudent lay person would have reasonably 
expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment 
would have been hazardous to life or health;

(3)  A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent lay 
person;

(4)  The care beyond the initial emergency evaluation 
and treatment was for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility, with the medical emergency lasting 
only until stabilization of the veteran;

(5)  The veteran was enrolled in the VA health care 
system at the time the emergency treatment was 
furnished and had received medical services under 38 
U.S.C. Chapter 17 within two years before the non-VA 
emergency treatment;

(6)  The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(7)  The veteran has no health insurance coverage for 
payment or reimbursement for the emergency treatment;

(8)  The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and

(9)  The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728, which applies primarily to 
emergency treatment for a service-connected disability.  

38 C.F.R. § 17.1002.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(citations omitted) (emphasis in original).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d).  "The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. 
§ 17.1001(d).

A brief synopsis of the pertinent facts is as follows:  On 
August 29, 2005, the veteran sought and received emergency 
room care at Strong Memorial Hospital in Rochester, New York, 
due to a left hand injury involving the severing of the tip 
of his finger in a lawn mower accident at his home.  At that 
time, the veteran's only service-connected disability was 
that of post-traumatic stress disorder, for a which a 30 
percent evaluation was in effect.  Records prepared during 
the course of the emergency room care provided were to the 
effect that the veteran was a "self-pay" patient and 
otherwise without private health insurance.  On the day 
following receipt of such treatment, a claim for payment or 
reimbursement was received by VA and, as part of such claim, 
the records referenced in the preceding sentence were 
furnished to VA.  

The veteran was admitted to an inpatient treatment program at 
a VA facility for treatment of his post-traumatic stress 
disorder from September 6 to 30, 2005, and was thereafter 
assigned a temporary total rating for that period under 
38 C.F.R. § 4.29.  The VA's fee processing unit is reported 
to have sent the veteran an insurance waiver on October 4, 
2005, in which he was to advise VA whether he held private 
medical insurance, which as reported by the fee processing 
unit was not later returned within an allotted 30-day period 
and, therefore, the claim for payment/reimbursement was 
denied as the claim was deemed to have been abandoned.   

In addition, in testimony received in June 2006 the veteran 
indicated that he made telephone contact with a VA nurse 
practitioner on August 29, 2005, who advised him to utilize a 
toll-free number to obtain advance approval for his medical 
care.  Such a call was then reportedly placed, with the 
unnamed VA employee reportedly advising the veteran to obtain 
immediate hospital care.  The veteran was then transported to 
a private hospital facility, Strong Memorial Hospital, by 
ambulance.  

The VA Medical Center's fee processing unit has denied the 
veteran's claim, primarily on the basis that he failed to 
return a document indicating that he was without private 
medical insurance at the time of his entry into the emergency 
room care.  There is however no direct evidence that such a 
document was ever prepared and furnished to the veteran, 
there being no copy of that letter within the veteran's 
claims folder or any subfolder.  Moreover, on the day 
following the veteran's receipt of the medical services in 
question, one of the medical providers through documents 
furnished the fee processing unit documenting that the 
veteran was "self-pay" and that he was without medical 
insurance other than the medical care he received through VA.  
The record otherwise denotes the administration of medical 
services in an emergency room for a medical emergency 
involving a hand or finger injury and that the veteran 
attempted to advise VA of his need for emergent medical care 
and in response was informed to seek immediate assistance 
from the nearest facility.  In view of the foregoing, and as 
all of the other criteria of 38 C.F.R. § 17.1002 are shown to 
have been fully satisfied, it is determined that the veteran 
is entitled to reimbursement of or payment for the emergency 
medical services received at the Strong Memorial Hospital on 
August 29, 2005.  


ORDER

Entitlement to reimbursement of or payment for the costs of 
emergency medical services received by the veteran at Strong 
Memorial Hospital on August 29, 2005, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


